DETAILED ACTION 
The amendment submitted on March 15, 2021 has been entered.  Claims 1-14, 16, 18, and 20 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Withdrawn Rejections 
The rejection of claims 1-14, 16, 18, 20, 22, and 24 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McCullough (US 2001/0011103 A1) is withdrawn because the treatment in the independent claim has been limited to attention deficit/hyperactivity disorder, which is not specifically disclosed by the reference.  
The rejection of claims 1-25 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over Young (WO 99/38502 A1) is withdrawn because the examiner is persuaded (see applicant’s Remarks, submitted March 15, 2021, at pp. 6-7) that this reference does not reasonably teach or suggest administering “one or two times per day” as required by the independent claim.  
New Grounds for Rejection Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-9, 13-14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being antici-pated by DeWitt (US 2016/0311757 A1).  
DeWitt discloses (para. 0091) treating attention deficit hyperactivity disorder (AD/HD) (para. 0021-22, 0073, 0088) by orally administering (para. 0128) daily in a single or divided doses (para. 0107) deuterium-enriched (S)-bupropion (see Table 3 at p. 6) to a human (para. 0148): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Example dosages include “75 mg to 100 mg, 100 mg to 125 mg, 125 mg to 150 mg, [and] 150 mg to 175 mg” (para. 0105, see also para. 0125), and the (S)-bupropion has “an optical purity of at least 95% enantiomeric excess” (Table 3).  Applicant’s own specification clearly states that “any reference to a compound herein, such as (S)-bupropion, by structure, name, or any other means, includes … isotopically-enriched compounds (e.g. deuterium enriched bupropion)” (see appli-cant’s specification, filed March 27, 2021, at p. 5), so the examiner concludes that the deuterium-enriched (S)-bupropion taught by DeWitt is within the scope of “(S)-bupropion” as recited in the instant claims.  The reference further discloses administration “daily and continuously for three or four weeks” (para. 0108) and sustained-release formulations (para. 0118), which meets the limitations of claims 6-9 and 13.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over DeWitt.  As explained in the rejection above, the disclosure of DeWitt seems to be identical to the claimed invention, except it is silent as to the functional properties recited in claims 8-10.  In such cases, where applicant claims an invention in terms of a function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, it is proper for the examiner to make a rejection under both 35 U.S.C. 102 and 103 and thereby shift the burden to applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed invention.  See MPEP 2112.  
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting pro-vided the reference application or patent either is shown to be commonly owned with the exam-ined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-14, 16, 18, and 20, as amended, remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,695,304 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘304 patent (cited in the prior action) claims a method of treating attention deficit/hyperactivity disorder (AD/HD) comprising administering about 1 mg to about 150 mg of at least 95% enantiomerically pure (S)-bupropion.  The overlapping and somewhat narrower dosage ranges of the instant claims would have been viewed as the result of routine optimization, and therefore prima facie obvious, for the reasons discussed in MPEP 2144.05.  

Claims 1-14, 16, 18, and 20, as amended, remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 16/364,005; 16/364,463; 16/806,145; 16/807,512; 16/830,637; 16/907,691; 16/923,420; and 16/924,510.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The cited applications each claims methods of orally administering (S)-bupropion to a human at dosage amounts that are not patentably distinct from the dosage range recited in the present claims.  This is a provisional nonstatutory double patenting rejection because the patent-ably indistinct claims have not, in fact, been patented.  
Response to Arguments
Applicant acknowledges (see applicant’s Remarks, submitted March 15, 2021, at pp. 15-16) these rejections but defers a substantive response until a finding of otherwise allow-able subject matter.  
Conclusion 
Applicant’s amendment1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 has been amended to recite a dosage range, namely, “a daily dose of the (S)-bupropion that is about 60 mg to about 180 mg,” that was not specifically considered in the prior action.